Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 10, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151274 & (18)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  SHEAN SATGUNAM, M.D.,                                                                               Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                       Justices



  v                                                                 SC: 151274
                                                                    COA: 323798
                                                                    Ingham CC: 12-001194-NM
  HACKNEY, GROVER, HOOVER & BEAN,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 10, 2015 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 10, 2015
         p0407
                                                                               Clerk